                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    DEBRA ANN CARRUTH                                 §
                                                      § Civil Action No. 4:18-CV-563
    v.                                                § (Judge Mazzant/Judge Nowak)
                                                      §
    COMMISSIONER, SSA                                 §

                             MEMORANDUM OPINION AND ORDER

           The Court, having reviewed Plaintiff Debra Ann Carruth’s Petition for Award of Attorney

    Fees Under the Equal Access to Justice Act (Dkt. #19) and the Commissioner’s Response

    (Dkt. #21), wherein the Commissioner does not object to the requested fee, finds that Plaintiff’s

    Petition is well taken and should be granted. Accordingly,

           It is therefore ORDERED that Plaintiff’s Petition for Award of Attorney Fees Under the

.   Equal Access to Justice Act (Dkt. #19) is GRANTED, and the Commissioner is directed to pay

    five thousand, three hundred ninety-one dollars and ninety-three cents ($5,391.93) in attorney’s

    fees. Payment shall be made payable to Plaintiff and mailed to Plaintiff’s counsel of record.

           IT IS SO ORDERED.
           SIGNED this 25th day of October, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
